Citation Nr: 0426731	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-42 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a 
broken nose and a right cheek injury.  

6.  Entitlement to service connection for residuals of a 
concussion.  

7.  Entitlement to a higher initial rating than 10 percent 
for a tender scar on the right leg.
 
8.  Entitlement to an initial compensable rating for 
telangiectasia on the nose.

9.  Entitlement to an increased rating than 70 percent for 
post-traumatic stress disorder (PTSD).    

10.  Entitlement to an earlier effective date than April 7, 
1997, for a total disability rating based on individual 
unemployability (TDIU).  

11.  Whether the veteran filed a timely notice of 
disagreement (NOD) with respect to the issue of entitlement 
to a higher initial rating than 50 percent for PTSD for the 
period preceding April 7, 1997.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for right shoulder, right 
leg, and right foot disabilities, left ear hearing loss, 
tinnitus, residuals of a broken nose and right cheek injury, 
residuals of a concussion, and PTSD.  The rating decision 
also denied compensation under 38 U.S.C.A. § 1151 for a nasal 
injury as a result of VA medical treatment.  

In a December 1996 rating decision, the veteran was granted 
service connection for PTSD and assigned a 50 percent rating 
effective December 3, 1992.  In a January 1999 rating 
decision, the veteran was granted service connection for a 
tender scar on the right lateral leg and assigned a 10 
percent rating, and granted entitlement to compensation for 
telangiectasia on the nose under 38 U.S.C.A. § 1151 and 
assigned a noncompensable rating.  In a September 2002 rating 
decision, the veteran was granted an increased evaluation for 
PTSD to 70 percent effective April 7, 1997, and granted a 
TDIU.  

In July and October 2003 documents, the veteran raised claims 
for earlier effective dates for the ratings assigned for his 
PTSD; accordingly, these claims are referred to the RO for 
proper adjudication.  



FINDINGS OF FACT

1.  By a rating action dated in December 1996, the RO granted 
the veteran service connection for PTSD and assigned a 50 
percent rating.  

2.  The veteran was informed of the December 1996 decision, 
and of his appellate rights, in a letter addressed to him on 
January 8, 1997.

3.  Although a supplemental statement of the case was 
erroneously mailed to the veteran in March 1997 regarding a 
higher initial rating for PTSD, the veteran never filed a 
notice of disagreement within one year of the January 8, 
1997, notification of the decision entered in the pertinent 
rating action dated in December 1996. 

4. The RO issued a letter to the veteran in May 2004 
explaining that he had not submitted a notice of disagreement 
regarding the issue of a higher initial rating than 50 
percent for PTSD.  


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement 
regarding the issue of a higher initial rating than 50 
percent for PTSD for the period preceding April 7, 1997.  38 
U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.201, 20.300, 20.302(a), 20.305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether a notice of disagreement has been filed on time is an 
appealable issue. 38 C.F.R. §§ 19.34, 20.101(c) (2003).  If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO). 38 
C.F.R. § 20.300 (2003).

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 C.F.R. § 20.302(a) (2003).

A substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
20.202, 20.302(b) (2003).

The evidence shows that the RO granted service connection for 
PTSD and assigned a 50 percent rating in a December 1996 
rating decision, which was mailed to the veteran in a January 
8, 1997 letter.  Under the facts set out above, the veteran 
had until January 8, 1998, to file a timely notice of 
disagreement with the initial rating assigned for the PTSD; 
however, the veteran never filed a notice of disagreement 
with said claim.  

Although a supplemental statement of the case regarding the 
initial rating for PTSD was erroneously mailed to the veteran 
in March 1997, the veteran did not file a notice of 
disagreement between January 8, 1997, and March 1997.  The 
veteran submitted a statement received in January 1997 
wherein he requested examinations for his nasal condition, 
his leg and his shoulder.  He requested that the examinations 
be held in Ann Arbor because of panic attacks (he explained 
that his doctors were located there), but he did not request 
an examination for his PTSD, or indicate that he disagreed 
with the December 1996 rating regarding PTSD.  He did not 
submit any other statements within the one year period from 
January 8, 1997, and January 8, 1998, which could be 
construed as a notice of disagreement.  It is pointed out 
that even if one were to construe the January 1997 statement 
as a notice of disagreement, the veteran did not submit a 
statement which could be construed as a substantive appeal 
within one year of the January 8, 1997, notification letter.  

The record satisfactorily shows that VA, in its usual course 
of business, took the required steps to notify the veteran at 
his address of record of the need to submit a timely notice 
of disagreement when it issued the December 1996 decision.  
The RO's January 1997 notification was not returned as 
undeliverable.  Thus, there is no evidence of a failure on 
the part of VA, and there is no basis to accept an untimely 
notice of disagreement.

Also, the Board mailed the veteran a letter in May 2004 
informing him that it was going to consider the issue of 
whether a NOD was received regarding the issue of a higher 
initial rating than 50 percent for PTSD.  The letter informed 
the veteran that he had 60 days to respond to the letter; 
however, the veteran did not respond to the May 2004 letter.  

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal. This is not a matter within 
the Board's discretion; the timeliness standards for filing 
appeals to the Board are prescribed by law. These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained." Furthermore, the 
United States Court of Appeals for Veterans Claims, after 
acknowledging that the timeliness standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the appeal. Roy v. Brown, 5 Vet. App. 554 (1993). In 
the case now before the Board, the veteran clearly did not 
timely file a notice of disagreement with respect to the 
December 1996 RO decision assigning a 50 percent rating for 
PTSD.  Therefore, the Board lacks jurisdiction with respect 
to this claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  This law addresses notification 
requirements of the VA, and its duty to assist claimants in 
the development of claims.  The present appeal, however, is 
essentially a question of the correct application of 
pertinent law to undisputed facts.  As such, the matter of 
additional development does not arise.  Under these 
circumstances, any requirements of the Veterans Claims 
Assistance Act of 2000, have been satisfied, and a remand of 
this matter to the RO for their consideration of the 
implications of that new law to this case is not warranted.


ORDER

Having found that the veteran did not submit a notice of 
disagreement regarding the issue of a higher initial rating 
than 50 percent for PTSD for the period before April 7, 1997, 
the appeal is denied


REMAND

Regarding the veteran's claims of service connection for left 
ear hearing loss and tinnitus, the evidence shows that the 
veteran was exposed to acoustic trauma in service.  His DD-
214 shows that he served in Vietnam in the Marines as a 
rifleman with the Marines, and that he was awarded the Combat 
Action Ribbon, the Purple Heart, and the Bronze Star.  Also, 
a review of the claims folder shows that at a March 1997 VA 
examination, the veteran was diagnosed with sensorineural 
hearing loss in the left ear and bilateral tinnitus.  The 
results from the VA examination show that the veteran met the 
VA standard for hearing loss under the provisions of 
38 C.F.R. § 3.385.  

The court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet.App. 352, 356 (1992).  Thus, the RO should 
schedule the veteran for an examination that specifically 
discusses the etiology of his left ear hearing loss, and 
tinnitus.  

Regarding the veteran's claims of service connection for 
right shoulder and right foot disabilities, as well as for 
residuals of a broken nose and a right cheek injury, and 
residuals of a concussion, in a January 1994 statement and at 
his July 1996 hearing, the veteran claimed that in September 
1969 he suffered major head injuries, a broken right 
shoulder, and broken toes on his right foot as a result of a 
rocket attack.  He stated that he was treated in a hospital 
ship in the harbor near Saigon, and was then sent to Japan, 
Okinawa, and Hawaii, before being discharged in March 1970.  
Because the previous requests for medical records (April 
1991, August 1994, and May 1998) did not include searches for 
clinical, or hospitalization records, the veteran's claim 
must be remanded so that the RO can request clinical records 
from the aforementioned locations.  

The veteran's DD-214 indicates that the veteran's military 
occupational specialty was a rifleman.  He was awarded the 
Combat Infantryman Badge, Purple Heart Medal, and Bronze 
Star.  The foregoing is satisfactory evidence that the 
veteran sustained injuries to his right shoulder, right foot, 
and his head, including his nose and right cheek which is 
consistent with the circumstances, conditions, or hardships 
of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  

The veteran underwent a VA examination in March 1997 for his 
nose, and was diagnosed with status post trauma to the right 
cheekbone.  At a VA examination in April 1997 for the feet, 
the veteran was diagnosed with history of wound of the right 
foot; history of fracture of the proximal phalanx of the 
right fourth toe; right hallux valgus; and degenerative 
changes of the head of the right first metatarsal.  At a VA 
examination in April 1997 for his shoulders, the veteran was 
diagnosed with status post wounds of the right shoulder and 
right leg.  Notwithstanding these examinations, it is 
determined that the veteran should be afforded an additional 
VA examination.  The VA's duty to assist requires that the 
veteran be afforded a VA examination with respect to his 
disability, which should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his disabilities before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).

Regarding the veteran's claim for a higher initial rating 
than 10 percent for a tender scar on the right leg; an 
initial compensable rating for telangiectasia on the nose; an 
increased rating from 70 percent for PTSD; and an earlier 
effective date than April 7, 1997, for a TDIU, it requires 
further development to ensure compliance with the notice and 
duty-to-assist provisions of the Veteran's Claims Assistance 
Act of 2000 (VCAA) 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  It is noted that the May 2004 letter from the RO 
addressed all of the veteran's service connection claims.  
However, regarding the claims described above, the veteran 
has not yet been sent a letter in which the provisions of the 
VCAA are described.  Accordingly, regarding the four 
aforementioned claims, the veteran's claim must be remanded 
so that a VCAA letter can be mailed to him regarding those 
claims.  

Regarding the claims of a higher initial rating than 10 
percent for a tender scar on the right leg, and for an 
initial compensable rating for telangiectasia on the nose, 
these disabilities are rated under Diagnostic Code 7800 and 
Diagnostic Code 7804, respectively.  It is pointed out that 
the rating criteria for evaluating skin conditions changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

As the Court noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable criteria.
Inasmuch as the RO has not yet applied the new critieria to 
the veteran's claim, it is determined that the veteran should 
be given a VA examination which addresses the new criteria.  

In light of the need to remand the veteran's claim for an 
increased rating for PTSD from 70 percent for the VCAA letter 
described above, it is determined that the veteran should 
also be afforded another VA examination to determine the 
severity of his service-connected PTSD.  It is noted that he 
was last afforded a VA examination in July 2002.  

Hence, this case is REMANDED to the RO for the following 
action:

1.  Obtain any service clinical records 
of the veteran's for the time period 
around September 1969 from a Navy ship 
near Saigon, as well as from hospitals in 
Japan, Okinawa, and Hawaii after that.  
Ask the veteran to provide more details 
of these hospitalizations.  If these 
records cannot be obtained, this fact 
should be documented for the claims 
folder.  

2.  Regarding the claims for a higher 
initial rating than 10 percent for a 
tender scar on the right leg; an initial 
compensable rating for telangiectasia on 
the nose; an increased rating from 70 
percent for PTSD; and an earlier 
effective date than April 7, 1997, for a 
TDIU, the RO should send the veteran a 
VCAA letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The RO must 
ensure that the case is developed in 
accordance with all notice and duty-to-
assist provisions of VCAA.  The veteran 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claims, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

3.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should determine the nature and likely 
etiology of any right shoulder, right 
foot, nose, and cheek disorders found.  
The examiner should accept as fact that 
the veteran experienced right shoulder, 
right foot, nose, cheek, and head 
injuries as a result of combat.  The 
examination report should include 
responses to the following medical 
questions:

a.  Provide diagnoses of all 
disorders of the veteran's right 
shoulder, right foot, nose, and 
right cheek.  The examiner should 
also comment whether the veteran has 
any residuals of a concussion.  

b.  For all disorders identified in 
(a), state as precisely as possible 
the time of onset of such disorders.  

c.  The examiner should specifically 
state whether it is at least as 
likely as not that any disorders of 
the veteran's right shoulder, right 
foot, nose, and right cheek 
identified in question (a) are a 
result of the rocket attack in 
September 1969.  

The examiner should answer the following 
questions regarding the veteran's skin:

a.  Please describe the severity of 
the veteran's telangiectasia on the 
nose, and describe whether it is 
disfiguring.

b.  Is the surface contour of the 
telangiectasia depressed or elevated 
on palpation?

c.  Is the telangiectasia adherent 
to the underlying tissue?

d.  Please describe the length and 
width of the veteran's 
telangiectasia.

e.  Please describe how many square 
inches the veteran's telangiectasia 
covers.

f.  Is the veteran's telangiectasia 
hypo- or hyper-pigmented?

g.  Is the veteran's telangiectasia 
irregular, atrophic, shiny, or 
scaly?

h.  Is the veteran's telangiectasia 
missing underlying soft tissue?

i.  Is the veteran's telangiectasia 
indurated and inflexible?  

j.  Does the veteran's 
telangiectasia have visible or 
palpable tissue loss?

k.  Does the veteran's 
telangiectasia grossly distort or 
make the veteran's nose 
asymmetrical?

l.  Is the veteran's scar on his leg 
poorly nourished with repeated 
ulceration?

m.  Does the veteran's scar on his 
leg frequently lose the covering of 
its' skin?  

4.  The veteran should then be scheduled 
for a special VA audiological examination 
to ascertain the nature and likely 
etiology of the currently demonstrated 
hearing loss in his left ear and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests should be accomplished.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to whether it is at least as 
likely as not that the currently 
demonstrated hearing loss and bilateral 
tinnitus is the result of acoustic trauma 
incurred during the veteran's service in 
Vietnam. All opinions expressed should be 
supported by reference to pertinent 
evidence.  

5.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
severity of the veteran's PTSD.  All 
appropriate special studies or tests are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  A complete rationale for 
any opinion expressed must be provided.  
The examiner's report must include 
answers to the following questions:

a.  Does the veteran have gross 
impairment in thought processes or 
communication?

b.  Does the veteran have persistent 
delusions or hallucinations?

c.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

d.  Is the veteran in persistent 
danger of hurting himself or others?

e.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?

f.  Is the veteran disoriented to 
time or place?

g.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

h.  If the veteran is unemployable 
because of several disorders 
including his service-connected 
PTSD, the examiner should estimate 
the percentage which his service-
connected psychiatric disability 
contributes to his unemployability.

6.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for right shoulder and 
right foot disabilities, residuals of a 
broken nose and a right cheek injury, 
residuals of a concussion, left ear 
hearing loss, and bilateral tinnitus, as 
well as for a higher initial rating than 
10 percent for a tender scar on the right 
leg; an initial compensable rating for 
telangiectasia on the nose; an increased 
rating than 70 percent for PTSD; and an 
earlier effective date than April 7, 1997, 
for a TDIU.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



